Sohenck, J.,
dissenting: This is an action to recover damage for a breach of an alleged contract to sell and deliver the capital stock of the Lola Mills, Inc.
The plaintiff alleged that the defendants made an offer to him that they would deliver the entire capital stock of the Lola Mills, Inc., upon his paying to them the sum of $150,000.00, and that he, the plaintiff, put himself in a position to make the payment'of the amount to the defendants in accord with the offer and accepted the offer and thereby consummated the contract of sale and delivery, and thereafter the defendants breached said contract by giving notice that they would not deliver the stock, thereby making the payment or tender of said amount an idle and useless ceremony. Samonds v. Cloninger, 189 N. C., 610, 127 S. E., 706.
The defendants in answer admit that R. F. Craig made to the plaintiff an offer to sell and deliver to him the capital stock of the Lola Mills, Inc., upon the payment by plaintiff to him of $150,000.00 cash, but deny that the plaintiff ever put himself in a position to accept and comply with the conditions of such offer, and aver that no payment or tender of *502the $150,000.00 was ever made to E. F. Craig, and that no waiver of such payment or tender was ever made by him and that there was no consummation of a contract to sell and deliver the capital stock of the Lola Mills, Inc., and consequently no breach of such contract.
At the conclusion of the plaintiff’s evidence a-motion for a judgment as in case of nonsuit was allowed as to the defendant Hubert Craig, to which no exception was lodged.
The case as it related to the defendant E. E. Craig was submitted to the jury upon four issues, the first of which read: “Did the plaintiff, while the offer set forth in Plaintiff’s Exhibit No. 1 was outstanding, accept same, in accordance with its terms, as alleged?” The first issue was answered in the negative, and the remaining issues left unanswered.
The offer (Plaintiff’s Exhibit No. 1) made by the defendant to the plaintiff is in the following language :
“STANLEY, N. C., 4/11/41.
“If you pay me $150,000.00 cash I will deliver you at any time in 30 days from date the entire capital stock — common and preferred — of the Lola Mills, Inc., if then unsold. E. F. Cbaig.”
The $150,000.00 cásh was never paid or tendered to the defendant by the plaintiff. The plaintiff, however, contends that he consummated the contract of sale and delivery by notifying the defendant that he accepted the defendant’s offer, and that the defendant waived the necessity of his making the payment or of making a tender thereof to the defendant by notifying the plaintiff that he, the defendant, would not deliver the stock to the plaintiff even if payment was tendered or made.
Since the offer clearly calls for the payment of cash and since it is admitted that no payment nor tender of cash was made, and since the plaintiff relies upon a waiver of such payment or tender, the case poses the sole question: Was there sufficient evidence to be submitted to the jury upon the issue of waiver of payment or tender thereof? I am of the opinion that there was not.
The plaintiff’s testimony is to the effect that on 28 April, 1941, he went to the office of the defendant at Stanley with the view of notifying defendant of his acceptance of defendant’s offer, and finding the defendant E. E. Craig absent, plaintiff told defendant’s son, Hubert Craig, that he came to Stanley to accept his father’s offer to deliver the stock of the Lola Mills, Inc., that plaintiff asked Hubert Craig to convey this information to E. P. Craig; that at that time the plaintiff made no payment or tender of payment of $150,000.00, and, while he did not then have that much cash or credit in the banks, he could get it from his clients; *503that on the next day, 29 April, 1941, Hubert Craig delivered the message of the plaintiff to his father, R. F. Craig, in Gastonia; that up until 29 April, 1941, the defendant had done nothing to indicate a withdrawal or cancellation of his offer to deliver the stock upon the payment of the cash; and, also, on 29 April, 1941, at Gastonia, Hubert Craig delivered to the plaintiff a letter from his father, the defendant, notifying the plaintiff of his withdrawal of his offer of 11 April, 1941; that this was the first notice, or even intimation, given by the defendant of any withdrawal or cancellation of his offer.
The letter of the defendant to the plainiff dated 29 April, 1941, relied upon by the plaintiff as a waiver of the payment or tender of the cash, contained the following: “On Thursday of last week I committed myself to another party. I am, therefore, not in position to deliver the stock to you or your customer. You will also recall that I told you, in the presence of Mr. Powell, I would not give an option, that I wanted to be free to do as I pleased. I, therefore, do not feel I am under any obligation to you.” This is a definite notice from the defendant to the plaintiff of defendant’s withdrawal or cancellation of his offer, and such being the case, if the plaintiff received the letter after his alleged acceptance of the offer, such acceptance was not valid because the payment or tender of the cash was still a requisite thereof; on the other hand, if the plaintiff received the letter before his alleged acceptance of the offer, it could avail the plaintiff nothing, since the letter withdrew and canceled the offer, and such alleged acceptance came too late. •
The offer being one given without consideration and not under seal was revocable at the will of the offerer at any time before acceptance or compliance therewith by the offeree; and, since on 29 April, 1941, there had been no valid acceptance of the offer as made, the defendant was at liberty to withdraw or cancel his offer on that date, which he did. Insurance Co. v. Moize, 175 N. C., 344, 95 S. E., 552.
The defendant having exercised his right to withdraw or cancel his offer before any valid acceptance thereof was made by the plaintiff, the plaintiff’s action, in my opinion, should fail.
Seawell, J., concurs in dissent.